     Case 2:20-cv-00323-GMN-NJK Document 7 Filed 11/13/20 Page 1 of 1



1
2
3                                UNITED STATES DISTRICT COURT
4                                        DISTRICT OF NEVADA
5    ALBERT MOYE,                                           Case No. 2:20-cv-00323-GMN-NJK
6                                              Plaintiff                      ORDER
7            v.
8    LAS VEGAS METROPOLITAN POLICE
     DEPARTMENT, et al.,
9
                                            Defendants
10
11
12          According to the Clark County Detention Center inmate database, Plaintiff is no longer at

13   the address listed with the Court. Pursuant to Local Rule IA 3-1, a “pro se party must immediately

14   file with the court written notification of any change of mailing address, email address, telephone

15   number, or facsimile number. The notification must include proof of service on each opposing

16   party or the party’s attorney. Failure to comply with this rule may result in the dismissal of the

17   action, entry of default judgment, or other sanctions as deemed appropriate by the court.”

18          For the foregoing reasons,

19          IT IS ORDERED that Plaintiff shall file his updated address with the Court no later than

20   December 14, 2020.

21          IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order, this

22   case will be subject to dismissal without prejudice.

23          DATED: November 13, 2020.

24
25                                                 NANCY J. KOPPE
                                                   UNITED STATES MAGISTRATE JUDGE
26
27
28
